Citation Nr: 1806199	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  10-33 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent prior to March 2011 and higher than 30 percent thereafter for cervical degenerative disc disease status post laminectomy and fusion.

2.  Entitlement to an initial rating higher than 30 percent for bilateral plantar fasciitis and hallux valgus with right foot pes planus.

3.  Entitlement to an initial rating higher than 10 percent prior to October 2009 and higher than 20 percent starting from February 2010 for lumbosacral spine degenerative disc disease with herniated nucleus pulposus.

4.  Entitlement to an initial rating higher than 10 percent for right knee arthrosis of the medial and lateral joint compartments, medial meniscus tear and osteoarthritis.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to a total disability rating due to individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to October 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.   


FINDING OF FACT

In November 2017, VA received written notification from the Veteran withdrawing his appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal are met.  38 U.S.C. § 7105(d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In November 2017, the Veteran submitted a written statement stating that he did not wish to proceed with the appeal.  Since the Veteran has withdrawn the issues on appeal, there remain no allegations of errors of fact or law for appellate consideration.    

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

An initial rating higher than 20 percent prior to March 2011 and higher than 30 percent thereafter for cervical degenerative disc disease status post laminectomy and fusion is dismissed. 

An initial rating higher than 30 percent for bilateral plantar fasciitis and hallux valgus with right foot pes planus is dismissed. 

An initial rating higher than 10 percent prior to October 2009 and higher than 20 percent starting from February 2010 for lumbosacral spine degenerative disc disease with herniated nucleus pulposus is dismissed. 

An initial rating higher than 10 percent for right knee arthrosis of the medial and lateral joint compartments, medial meniscus tear and osteoarthritis is dismissed.

Service connection for hearing loss is dismissed.
Entitlement to a TDIU is dismissed.  




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


